Title: John Thaxter to Abigail Adams, 6 March 1778
From: Thaxter, John
To: Adams, Abigail


     
      Dear Madam
      York Town March 6th. 1778
     
     Your much esteemed favor came to hand this day, in which you inform me of the departure of your “dearest Friend.” I sincerely wish for your sake it had been convenient and safe for you to have accompanied him: But the danger you mention must, I think, have made the voyage disagreeable and had the event taken place, doubly aggravating on his part.—I can picture to myself the separation and your present situation; but it is too affecting a picture. My feelings are exceedingly interested. I feel the force of sympathy sensibly on the occasion. But let the consideration of its being a sacrifice to the glorious American Cause draw a shade o’er this affecting Picture, and Religion, which supplies the place of weak failing philosophy, on which you rely not, support you. To this source you have applied to blunt the edge of keen anguish—the sincerity of the application must ensure those consolations which “disarm grief or blunts it’s stings.” The principle, on which you assented to his departure, was noble, and marks that zeal and attachment to the cause of our country, which has so eminently distinguished you. Honor or profit weighed not with either of you, I am certain. Let the inadvertent and ignorant amuse themselves with the rattle of Honor and profit. Time will convince them that far more noble and disinterested principles actuated the bosom of him who under heaven, is securing and will be securing and establishing that Independance which haughty Britain compelled us to avow.
     A sacrifice like this is almost without parallel. But I will no longer dwell on a subject, which must wound that exquisite sensibility which your delicately susceptible mind is possessed of.
     You will pardon me Madam for not writing oftener when I tell you that I have been in suspense ever since you had thoughts of going. I did not know till I received your letter, but that you was gone. I will now trouble you often with my Scrolls.
     I cannot pass over that part of your agreeable favor which contain some strictures on the statue of Mrs. McCaulay, and the difference in point of Education between male and female, without an acknowledgment of the justice of the observations. They are so ingenious, and at the same time so just, that if complaisance did not suggest silence, Reason would tell me that the subterfuges of sophistication would be defyed in breaking silence and attempting to explain them away. After mentioning that our sex wish a disparity, you subjoin a suspicion that Jealousy of rivalship is the foundation of the neglect of your sex. Madam, I am positive it is too often the case. It is an “ungenerous Jealousy” as you justly term it.
     General Burgoyne and his family have leave to embark for England. This was in consequence of a representation of his ill state of health. He is desirous of going to the Baths in England—he thinks the only method of saving his life—he has tried the Bath often he says with success. He gives his parole and the officers of his family to return and redeliver themselves when called upon.
     Congress will not recede from their resolutions of the 8th. of Jany. for suspending the embarkation of the troops. There is nothing they say in his last long argumentative letter sufficient to induce them to recede.
      My duty is excessively laborious—eight, ten or twelve hours in the day at the pen. This York Town is a vile quarter. The streets and its Dutch inhabitants are happily assimilated.
     Remember me to all friends—your little remaining flock. Poor Johnny is gone you tell me. I think he is now laying the foundations of a great man.
     I hope to be honored with your further correspondence, and believe me when I say there was sufficient encouragement in the last for the perusal of many however long, yet to be sent to Your most obedient & very humble Servant,
     
      J T.
     
    